Wood, J., (after stating the facts). .The writing clearly refers to a class. There is no language in the writing which individualizes the appellant unless it be the following: “The first trouble which led up to the killing occurred in one of these joints, so we understand.” But this language alone contains nothing libelous, and, when connected with other parts of the article, it does not appear that any individual was referred to as having violated the law, or that the business of any individual as distinct from a class, was specified as being illegal and obnoxious to the penalties denounced by. the law against those who sell adulterated wine. The publication, as a whole, affects only a class, and no malice or ill-will of any kind could be legitimately construed to be indulged toward any individual of that class and directed towards him. There being nothing in the article that by proper inducement and colloquium can be given personal application to appellant, the court was correct in holding that no cause of action was stated. Sumner v. Buel, 12 Johns. Rep. 475; White v. Delavan, 17 Wend. (N. Y.) 49; Ryckman v. Delavan, 17 Wend. N. Y. 186 (this case questions somewhat Sumner v. Buel, supra). See Palmer v. Concord, 48 N. H. 211; 25 Cyc. pp. 363, 426, and cases cited; Story v. Jones, 52 Ill. App. 112; Hauptner v. White, 80 N. Y. Sup. 895; Newell on Libel & Slander, 257, 258; Ellis v. Kimball, 33 Mass. 132. Affirmed.